DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/19/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: Throughout the specification, there are random solitary letter “k”s in the specification that seem to most frequently appear around the word seedling, and do not appear to belong in the specification.  Line 9 of page 10 of the specification says “lump12”, this should be “lump 12”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Lines 9-11 of claim 1 states, “the monitoring module is closed to the feeding units for the source tray, and the discarding seedling tray bin is closed to the feeding units for the target tray”, it is not clear to the examiner what it means for the monitoring module and discarding bin to be closed to some of the feeding units.
Claim 3 recites the limitation "the first row of the source area for multi-claw transplanting" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the feeding direction" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the transportation route" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the serial numbers" in line 44 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In both claims 1, and 3 it is unclear what the relationship of the single-clan, and multi-claw is to the seedling picking claws, it is not clear from the claim if the seedling picking claws are the claw portions of the single, and multi-claw systems or if they are a separate third claw system.
In the third paragraph of claim 3, it states “the monitoring module monitors the seedlings to detect all non-ideal conditions, including an absence of a seedling lump, damage to the seedling lump, an absence of a seedling plant, unhealthiness of the seedling plant and damage to the seedling plant successively”, it is not clear to the examiner if the monitoring module is checking for any one of these non-ideal conditions or if it checks for all of these non-ideal conditions in this specific order.  Based on this language as well as subsequent language in the claim, the examiners best interpretation of this limitation is that the system checks for any one of these conditions.
In the third to last paragraph of claim 3 it states “such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws”, it is unclear to the examiner what the exact desired limitations of this portion of the claim is meant to be for, as best understood by the examiner these limitations appear to be for a calculation for how to calculate the number of columns within the target tray, however this is not entirely clear and this is also not the way in which the examiner would expect the number of columns in a tray to be claimed as it is written as a calculation in a method step rather than the shape of an apparatus.
Claim 2 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (WO 93/19581) in view of Lanz (DE 102008051413) and Onosaka et al. (US #5,842,306).
Regarding claim 1, Wade teaches a full-automatic system of integrated sorting-transplanting-replanting for plug seedlings comprising a frame (10 as seen in figure 1), feeding units for a target tray (Element P as seen in figure 1) and a source tray (Element S as seen in figure 1), a single-claw for replanting unit (47, and 48), a claw for sorting and transplanting unit (62), seedling picking claws (75), and a monitoring module (92), wherein the monitoring module are installed between the feeding units for the source tray and the feeding units for the target tray (92 as seen in figure 1, and page 16, lines 20-25 of the provided copy, this teaches that the camera can be moved between the two tray which means that it can be between the two), the monitoring module is closed to the feeding units for the source tray, and the discarding seedling tray bin is closed to the feeding units for the target tray; and wherein along a feeding direction, the monitoring module is located behind the claw for sorting and transplanting unit (92 and 62 as seen in figure 1, as can be seen the monitoring unit is mounted on a portion that is behind the mounting portion for the transplanting unit), and the single claw for replanting unit is located in front of the multi-claw for sorting and transplanting unit (As can be seen in figure 1, the single claw 48 is on a track 54 that allows it to be located in front of the replanting claw).  But, Wade does not teach a discarding seedling tray bin that is installed between the two conveyor belts, and that the transplanting claw is a multi-claw.
However, Lanz does teach a discarding seedling tray bin (20) that is installed between the two conveyor belts (11, and 20 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a discard bin located between the two conveyor belts because Wade and Lanz are both systems used to help plant plants.  The motivation for having a discard bin located between the two conveyor belts is that it allows unneeded plant material to be discarded to keep the transfer areas clean and tidy.  But, Lanz does not teach that the transplanting claw is a multi-claw.
However, Onosaka does teach that the transplanting claw is a multi-claw (100 as seen in figures 17a-c).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transplanting claw be a multi-claw because Wade and Onosaka are both systems used to help plant plants.  The motivation for having the transplanting claw be a multi-claw is that it allows all of the plants to be replanted in a fewer number of steps.
Regarding claim 2, Wade as modified by Lanz and Onosaka teaches the full-automatic system of integrated sorting- transplanting-replanting for plug seedlings in accordance with claim 1, wherein along the feeding direction, a first row of the source tray is set as the source area for single-claw replanting (The first row of the source tray of Wade can serve as a source area for single-claw replanting), and other rows of the source tray are all set as the source area for multi-claw transplanting (The other rows of the source tray of Wade can serve as a source area for multi-claw transplanting).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (WO 93/19581) in view of Lanz (DE 102008051413), Ting et al. (US #5,054,831), Onosaka et al. (US #5,842,306), Koselka et al. (PGPub #2006/0213167), Ito et al. (PGPub #2018/0084713), and Bouldin et al. (US #5,911,631).
Regarding claim 3, Wade teaches a method of operation for a full-automatic system of integrated sorting-transplanting-replanting for plugPage 2 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019 seedlings comprising a frame (10 as seen in figure 1), feeding units for a target tray (Element P as seen in figure 1) and a source tray (Element S as seen in figure 1), a claw for sorting and transplanting unit (62), seedling picking claws (75), and a monitoring module (92), the method comprising: the claw for sorting and transplanting unit drives the seedling picking claw(Page 3, lines 2-28); driven by the claw for sorting and transplanting unit, seedling picking claws grip seedlings to move along the transportation route in a vertical movement plane of the claw (Page 3, lines 2-28, 62 as seen in figure 1, as can be seen the claws must be vertically displaced to remove the seedlings from the plant flat), and when the seedlings gripped by the seedling picking claws pass a seedling monitoring zone firstly (Page 3, lines 2-28, and Page 16, lines 3-35), driven by the claw for sorting and transplanting unit, the seedling picking claws grip seedlings to move further along the transportation route in the vertical movement plane of claw (Page 3, lines 2-28); such that non-stop sorting and transplanting of multiple seedlings is realized (Page 3, lines 2-28, and Page 16, lines 3-35); driven by the claw for sorting and transplanting unit, seedling picking claws  grip seedlings to move further along the transportation route in the vertical movement plane of the claw (Page 3, lines 2-28);  and when seedlings gripped by the seedling picking claws pass a seedling releasing zone, the claw for sorting and transplanting unit drives seedling picking claws to finish the placing of seedlings to the target tray (Page 3, lines 2-28); in each cycle of the claw transplanting, seedlings missing holes of the target tray will happen to some of the seedlings gripped by the seedling picking claws (Page 3, lines 2-28, and Page 16, lines 3-35), wherein according to the monitoring results of the monitoring module, the tray holes without seedlings are determined (Page 3, lines 2-28, and Page 16, lines 3-35); the claw for replanting unit picks seedlings from the source area for single-claw replanting to replant them into the tray holes that miss seedlings (Page 3, lines 2-28, and Page 16, lines 3-35), based on the tray holes identified as not containing a seedling obtained from the target tray by the monitoring module (Page 3, lines 2-28, and Page 16, lines 3-35).  But Wade does not teach a discarding seedling tray bin, a single-claw for replanting unit, that the transplanting unit has a multi-claw, the monitoring module monitors the seedlings to detect all non-ideal conditions, including an absence of a seedling lump, damage to the seedling lump, an absence of a seedling plant, unhealthiness of the seedling plant and damage to the seedling plant successively; and when seedlings gripped by the seedling picking claws pass a seedling discarding zone, the detected seedlings which have any non-ideal conditions will be discarded in the discarding seedling tray bin; wherein the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws, such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws; wherein the seedling is not transplanted when there is any above-mentioned non-ideal condition of the seedlings; the tray holes each have a serial number that is used to identify the hole to help with the transplanting of the seedlings; wherein the two claws are capable of working independently of each other.
However, Lanz does teach a discarding seedling tray bin (20 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a discard bin for the seedlings because Wade and Lanz are both systems used to help plant plants.  The motivation for having a discard bin for the seedlings is that it allows unneeded plant material to be discarded to keep the transfer areas clean and tidy.  But, Lanz does not teach a single-claw for replanting unit, that the transplanting unit has a multi-claw, the monitoring module monitors the seedlings to detect all non-ideal conditions, including an absence of a seedling lump, damage to the seedling lump, an absence of a seedling plant, unhealthiness of the seedling plant and damage to the seedling plant successively; and when seedlings gripped by the seedling picking claws pass a seedling discarding zone, the detected seedlings which have any non-ideal conditions will be discarded in the discarding seedling tray bin; wherein the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws, such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws; wherein the seedling is not transplanted when there is any above-mentioned non-ideal condition of the seedlings; the tray holes each have a serial number that is used to identify the hole to help with the transplanting of the seedlings; wherein the two claws are capable of working independently of each other.
However, Ting does teach the monitoring module monitors the seedlings to detect all non-ideal conditions, including an absence of a seedling lump, damage to the seedling lump, an absence of a seedling plant, unhealthiness of the seedling plant and damage to the seedling plant successively (Column 8, lines 48-57); and when seedlings gripped by the seedling picking claws pass a seedling discarding zone, the detected seedlings which have any non-ideal conditions will be discarded in the discarding seedling tray bin (Column 8, lines 25-57); wherein the seedling is not transplanted when there is any above-mentioned non-ideal condition of the seedlings (Column 8, lines 25-57). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the monitoring module detect if the seedling is unhealthy and have the system discard the seedlings that are determined to be unhealthy because Wade and Ting are both systems for transplanting plants.  The motivation for having the monitoring module detect if the seedling is unhealthy and have the system discard the seedlings that are determined to be unhealthy is that it allows only the healthy plants that will survive to be transplanted which helps to improve to quality of the final product by only having healthy plants in the tray of plants.  But, Ting does not teach a single-claw for replanting unit, that the transplanting unit has a multi-claw, wherein the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws, such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws; the tray holes each have a serial number that is used to identify the hole to help with the transplanting of the seedlings; wherein the two claws are capable of working independently of each other.
However, Onosaka does teach that the transplanting claw is a multi-claw (100 as seen in figures 17a-c).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transplanting claw be a multi-claw because Wade and Onosaka are both systems used to help plant plants.  The motivation for having the transplanting claw be a multi-claw is that it allows all of the plants to be replanted in a fewer number of steps.  But, Onosaka does not teach a single-claw for replanting unit, wherein the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws, such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws; the tray holes each have a serial number that is used to identify the hole to help with the transplanting of the seedlings; wherein the two claws are capable of working independently of each other.
However, Koselka does teach a single-claw for replanting unit (As can be seen in figure 1 the system of Koselka has two independent arms that are both capable of moving plants), wherein the two claws are capable of working independently of each other (Paragraph 106, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a separate single claw unit that can move independently of the other claw system because Wade and Koselka are both system that help nurture plants.  The motivation for having a separate single claw unit that can move independently of the other claw system is that it allows the claws to accomplish separate tasks at the same time which helps improve the efficiency of the system.  But, Koselka does not teach that the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws, such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws; the tray holes each have a serial number that is used to identify the hole to help with the transplanting of the seedlings.
However, Ito teaches that the tray holes each have a serial number that is used to identify the hole to help with the transplanting of the seedlings (Paragraph 307, lines 1-24).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tray hole have serial numbers because Wade and Ito are both systems that transplant plants.  The motivation for having the tray hole have serial numbers is that it makes it easier to monitor and track the status of the holes and helps to guide the transplanting process.  But, Ito does not teach that the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws, such that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws.
However, Bouldin does teach that the number of rows of the source tray and the number of rows Page 3 of 6National Stage of PCT Application No.: PCT/CN201 7/110975Amendment Dated: March 19, 2019of the target tray are both integral times of the number of seedling picking claws (47, 72, and 118 as seen in figure 8, and Column 3, lines 31-53).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the number of rows in the two trays be integer multiples of the number of claws because Wade and Bouldin are both plant transplanting systems.  The motivation for having the number of rows in the two trays be integer multiples of the number of claws is that it allows the claws to fully empty the source tray and fully fill the target tray.  But, Bouldin does not explicitly teach that the number of times placing is needed to fill all the holes of the target tray is the number of rows of the source tray times the number of rows of the target tray, divided by the number of seedling picking claws.  However it would have been an obvious matter of design choice to make the target tray have a number of columns equal to the number of rows in the tray multiplied by the number of passes that it takes the claws to empty one row of the target tray. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  The motivation for having the target tray have a number of columns equal to the number of rows in the tray multiplied by the number of passes that it takes the claws to empty one row of the target tray is that when the number of rows in both of the tray are equal to the number of claws, like in Bouldin, it would result in the target tray being square which can be a more convenient shape to store and transport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647